Case 8:20-cv-01889-JLS-AGR Document 6 Filed 11/01/20 Page 1 of 4 Page ID #:141



  1
  2
  3
  4
  5
  6
  7
  8                      IN THE UNITED STATES DISTRICT COURT
  9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 10
 11
      JOSE FELIPE VELASCO,                           NO. SACV 20-1889-JLS (AGR)
 12
                                     Petitioner, OPINION AND ORDER ON
 13                                              SECOND OR SUCCESSIVE
                   v.                            PETITION; ORDER TRANSFERRING
 14                                              MOTION TO NINTH CIRCUIT
 15   CRAIG KOENIG, Warden,
 16                               Respondent.
 17
 18
            Because Petitioner previously challenged the same underlying state-court
 19
      judgment in a prior habeas action that the Court dismissed with prejudice, and
 20
      because Petitioner lacks Ninth Circuit authorization to file a second or successive
 21
      habeas petition, the Court lacks jurisdiction over the Petition for Writ of Habeas
 22
      Corpus.
 23
                                                I.
 24
                                   PROCEDURAL HISTORY
 25
            Pursuant to Fed. R. Evid. 201, the Court takes judicial notice of the records
 26
      in Petitioner’s prior federal habeas corpus action in the Central District of
 27
 28

                                                1
Case 8:20-cv-01889-JLS-AGR Document 6 Filed 11/01/20 Page 2 of 4 Page ID #:142



  1   California in Velasco v. Allison, No. SACV 12-1011-JLS (AGR) (C.D. Cal.)
  2   (“Velasco I”).
  3         On April 2, 2009, a Los Angeles County Superior Court jury convicted
  4   Petitioner of committing a lewd act upon a child, a lewd act upon a child under the
  5   age of 14, and eight counts of rape. The jury found true that Petitioner committed

  6   rape against more than one victim. On June 5, 2009, the trial court sentenced

  7   Petitioner to 123 years to life. On January 27, 2011, the California Court of

  8   Appeal affirmed the convictions. On April 13, 2011, the California Supreme Court

  9   summarily denied Petitioner’s petition for review. People v. Velasco, Case No.

 10   G042281, 2011 Cal. App. Unpub. LEXIS 645, at *1-*3 (Jan. 27, 2011); Report at

 11   2-3 (Velasco I, Dkt. No. 24).1
            On June 20, 2012, Petitioner filed a Petition for Writ of Habeas Corpus by a
 12
      Person in State Custody (“Petition”), pursuant to 28 U.S.C. § 2254, in Velasco I.
 13
      (Dkt. No. 1.) The magistrate judge issued a Report and Recommendation
 14
      (“Report”) that recommended that judgment be entered denying the petition and
 15
      dismissing the action with prejudice. (Velasco I, Dkt. No. 24.) On March 24,
 16
      2014, the Court entered an order accepting the Report, entered judgment denying
 17
      the Petition and dismissing the action with prejudice, and also denied a Certificate
 18
      of Appealability. (Id., Dkt. Nos. 26-28.) On March 24, 2016, the Ninth Circuit
 19
      affirmed. Velasco v. Allison, 645 Fed. Appx. 598 (9th Cir.), cert. denied, 137 S. Ct.
 20
      379 (2016).
 21
            On September 28, 2020, Petitioner filed a Motion for Permission to File
 22
      Attached 2254 Petition With Newly Discovered Evidence, along with a Petition for
 23
      Writ of Habeas Corpus. Velasco v. Koenig, Case No. SACV 20-1889 JLS (AGR)
 24
 25
 26     1
         Citations are to the page and document numbers generated by the
        Case Management/Electronic Case Filing (“CM/ECF”) system in the
 27     header of the documents.
 28

                                               2
Case 8:20-cv-01889-JLS-AGR Document 6 Filed 11/01/20 Page 3 of 4 Page ID #:143



  1   (“Velasco II”). (Dkt. Nos. 1, 3.) Petitioner again challenged the same state court
  2   conviction and sentence that he previously challenged in Velasco I.
  3                                               II.
  4                                        DISCUSSION
  5         The Petition was filed after enactment of the Antiterrorism and Effective

  6   Death Penalty Act of 1996 (“AEDPA”). Therefore, the Court applies the AEDPA

  7   in reviewing the Petition. Lindh v. Murphy, 521 U.S. 320, 336 (1997).

  8         The AEDPA provides, in pertinent part: “Before a second or successive

  9   application permitted by this section is filed in the district court, the applicant shall

 10   move in the appropriate court of appeals for an order authorizing the district court

 11   to consider the application.” 28 U.S.C. § 2244(b)(3)(A). A district court does not
      have jurisdiction to consider a “second or successive” Petition absent
 12
      authorization from the Ninth Circuit. Burton v. Stewart, 549 U.S. 147, 152 (2007).
 13
            The instant Petition is second or successive because Petitioner again
 14
      challenges the same state court conviction and sentence that he previously
 15
      challenged in Velasco I. A Petition is second or successive “if the facts
 16
      underlying the claim occurred by the time of the initial petition” and “if the petition
 17
      challenges the same state court judgment as the initial petition.” Brown v. Muniz,
 18
      889 F.3d 661, 667 (9th Cir. 2018), cert. denied Brown v. Hatton, 139 S.Ct. 841
 19
      (2019); see also Magwood v. Patterson, 561 U.S. 320, 332 (2010). Thus, the
 20
      instant Petition is second or successive.
 21
            A review of the Ninth Circuit’s online database indicates that Petitioner has
 22
      not received authorization from the Ninth Circuit Court of Appeals to file a second
 23
      or successive Petition. See Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir.
 24
      2001) (“When the AEDPA is in play, the district court may not, in the absence of
 25
      proper authorization from the court of appeals, consider a second or successive
 26
      habeas application.”) (citation and quotation marks omitted).
 27
 28

                                                  3
Case 8:20-cv-01889-JLS-AGR Document 6 Filed 11/01/20 Page 4 of 4 Page ID #:144
